DETAILED ACTION
This action responds to Application number 16/936578, filed 07/23/2020.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has insufficiently distinguished “location metadata” from “identifying metadata”; both appear to refer to logical-to-physical mapping data for the log-structured RAID array, and a logical-to-physical mapping for a sub-block (identifying metadata) would also qualify as a logical-to-physical mapping for a block (location metadata).  Because it would not be obvious to one of ordinary skill in the art to distinguish between these two types of logical-to-physical mapping, it would likewise not be obvious how to perform the storage of one type of logical-to-physical mapping before the other.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for the limitation “the sector size” (line 2) in the claim.  It is not inherently the case that all storage units must have a sector size; accordingly, there is no inherent implied antecedent basis for this limitation;
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is insufficient antecedent basis for the limitation “the sub-block” in the claim.  There are at least two sets of data sub-blocks, so it is unclear which one is “the sub-block”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0081588 A1) in view of Milligan et al (US 5124987 A).

Re claim 1, Lee discloses the following:
A computer-implemented method for storing a data block in a plurality of at least three storage units forming a RAID drive array (Fig. 2A, storage devices 130-1 to 130-4).  The RAID array is divided into at least 3 storage devices (storage units) forming a RAID drive array;
the RAID drive array operating using a log-structured filing system (¶ 35).  The RAID operates in a log-structured environment (filing system);
the computer-implemented method comprising: dividing the data block into at least two sets of data sub-blocks (Fig. 2A; ¶ 42).  When a data block is to be written to the RAID array, it is divided into a plurality of write locations (sub-blocks) on the respective storage devices of the RAID stripe (dividing the data block into at least two sets of data sub-blocks);
generating check data for the at least two sets of data sub-blocks, the check data enabling the reconstruction of one of the sets of data sub-blocks using the other set or sets of data sub-blocks (Fig. 2A; ¶ 3 and 41).  For each stripe, parity data is created from the data locations, and used to recover in case of error (Fig. 2A; ¶ 3).  Furthermore, the parity used is RAID 5 parity (¶ 41); accordingly, it is notoriously well known in the art that RAID 5 parity recovery works by utilizing the parity in combination with one or more other data blocks to recover a failed data block;
storing each set of data sub-blocks and the check data in a different storage unit (Fig. 2A).  In each stripe, data is spread to 3 different data locations (e.g. D1-D3), and parity (check data) (e.g. P1_3) is stored in a fourth location;
obtaining location metadata that identifies a physical location for the data sub-blocks within the storage unit in which the respective data sub-blocks are stored; and (¶ 33-34).  The system can obtain mapping table information (metadata) which identifies a physical location for the respective data stored in the locations (sub-blocks).

Lee discloses location metadata, but does not specifically disclose storing a copy of location metadata in at least two storage units.

Milligan discloses storing a copy of the logical metadata in at least two storage units (Fig. 1; Abstract; col. 17, line 31 to col. 18, line 10).  Virtual (logical) to physical mapping metadata is stored in cache 113, as well as at least 2 different disks in a storage array.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the mapping information of Lee to support multiple copies of mapping information, as in Milligan, because Milligan suggests that doing so would minimize the risk of loss of a mapping table (col. 17, lines 31-38).

Re claim 2, Lee and Milligan disclose the method of claim 1, and Lee further discloses that the location metadata identifies a relationship between a logical address for the data block and a physical location of the data block within the RAID drive array (¶ 33).  The mapping information (location metadata) identifies a logical-to-physical relationship for data within the RAID drive array.

Re claim 4, Lee and Milligan disclose the method of claim 1, and Lee further discloses obtaining identifying metadata for the block of data; and (¶ 33).  The logical-to-physical mapping also identifies the block of data.

Milligan discloses storing the identifying metadata in at least two storage units (Fig. 1; Abstract; col. 17, line 31 to col. 18, line 10).  Mapping data both identifies a logical to physical mapping, as well as identifying data; accordingly, it is both “location metadata” and “identifying metadata”, and is stored in multiple locations.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Milligan, for the reasons noted in claim 1 above.

Re claim 5, Lee and Milligan disclose the method of claim 1, and Lee further discloses that the identifying metadata identifies a relationship between a physical location of the data sub-blocks of the data block within the RAID drive array and the logical address for the data sub-block within a log (¶ 33-34).  The mapping table information (identifying metadata) identifies a logical-to-physical mapping relationship for blocks (data sub-blocks) within the log-structured RAID.

Re claim 6, Lee and Milligan disclose the method of claim 4, and Lee further discloses that the steps of obtaining and storing identifying metadata are performed before storing the location metadata (¶ 33-34).  This limitation is indefinite, as noted above; Examiner interprets this to mean obtaining and storing metadata that qualifies as identifying and location metadata.  The logical-to-physical mapping data of Lee can be considered both identifying metadata and logical metadata.

Re claim 7, Lee and Milligan disclose the method of claim 1, and Milligan further discloses that the step of storing a copy of location metadata in at least two storage units comprises storing a copy of the location metadata in at least three storage units (Fig. 1; Abstract; col. 17, line 31 to col. 18, line 10).  The logical-to-physical mapping information (location metadata) is stored in a cache, as well as at least 2 storage devices, for a total of 3 storage units.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Lee and Milligan, for the reasons noted in claim 1 above.

	Re claim 8, Lee and Milligan disclose the method of claim 1, and Lee further discloses that the generated location metadata is the same size as the sector size of any of the storage units (¶ 33-34).  Applicant has not explicitly defined “the sector size”, or the scope of the term “any of the storage units”; accordingly, Examiner interprets the NVRAM of Lee to be “any of the storage units”, and a logical-to-physical mapping of said NVRAM cache to be a “sector size”.

	Re claims 11-12 and 14, Lee and Milligan disclose the methods of claims 1-2 and 4, respectively; accordingly, they also disclose computer program products implementing those methods, as in claims 11-12 and 14, respectively (See Lee, ¶ 107).

	Re claims 15-16 and 18-20, Lee and Milligan disclose the methods of claims 1-2 and 4-6 above, respectively; accordingly, they also disclose processing systems implementing those methods, as in claims 15-16 and 18-20, respectively (See Lee, ¶ 107).  Furthemore, re claim 15, Lee discloses a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium; and the program instructions which, when executed by the processor set, cause the processor set to perform a method (¶ 107).

Claims 3, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Milligan, further in view of Cavallo (US 2006/0288161 A1).

Re claim 3, Lee and Milligan disclose the method of claim 1, but do not specifically disclose that the plurality of storage units comprises at least four storage units, including a first check data sub-block and a second check data sub-block.

	Cavallo discloses that the plurality of storage units comprises at least four storage units; further comprising: the step of generating check data comprises generating a first check data sub-block and a second, different check data sub-block, the first and second check data sub-blocks together enabling the reconstruction of two of the sets of data sub-blocks using the other sets of data sub-blocks; and the step of storing each set of data sub-block and the check data comprises storing each set of data sub-blocks and check data sub-block in a different storage unit (Fig. 1; ¶ 2).  The RAID system is a RAID 6, which utilizes at least 4 different storage units, and has two different parity sub-blocks (Fig. 1).  This enables recovery from both single and double failures (allowing recovery of two of the sets of data sub-blocks).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID of Lee (combined with Milligan) to utilize RAID 6, as in Cavallo, because Cavallo suggests that using RAID 6 would aid in recovering from both single and double disk drive failures (¶ 2).

	Re claim 13, Lee and Milligan disclose the method of claim 3 above; accordingly, they also disclose a computer program product implementing that method, as in claim 13.

Re claim 17, Lee and Milligan disclose the method of claim 13 above; accordingly, they also disclose a processing system implementing that method, as in claim 17.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Milligan, further in view of Wu et al (US 2012/0151005 A1)

	Re claim 9, Lee and Milligan disclose the method of claim 1, but do not specifically disclose that the location metadata identifies the size of the sub-block.

Wu discloses that the location metadata identifies the size of the sub-block (¶ 11).  The metadata (location metadata) includes an indication of data block size (size of the sub-block).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the mapping metadata of Lee (combined with Milligan) to include block size information, as in Wu, because it would be applying a known technique to a known method to yield predictable results.  Lee (combined with Milligan) discloses storing location metadata in the form of mapping data, which is ready for the improvement of adding additional metadata information.  Wu discloses metadata which includes additional information, such as block size and compression status, which would be applicable to the metadata of Lee (combined with Milligan).  It would have been obvious to integrate this additional metadata information from Wu into the metadata of Lee (combined with Milligan), because it would yield the predictable result of allowing the metadata to provide additional information to the system, such as data size settings and compression status.

	Re claim 10, Lee and Milligan disclose the method of claim 1, but does not specifically disclose that the location metadata comprises a compression flag.

Wu discloses that the location metadata comprises a compression flag indicating whether or not a sub-block has been compressed (¶ 11).  The metadata (location metadata) also includes a compression flag, which indicates whether a data block is compressed.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the mapping metadata of Lee (combined with Milligan) to combine Lee, Milligan, and Wu, for the reasons noted in claim 9 above.
Conclusion                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132